     Case 3:20-cv-00589-JAM Document 25 Filed 05/21/20 Page 1 of 19



                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

MADELINE GRIFFIN, #250395                      :      CIVIL NO. 3:20-CV-0534 (JBA)
    Petitioner,                                :
                                               :
       v.                                      :
                                               :
ROLLIN COOK, ET AL.,                           :
     Respondents.                              :      MAY 21, 2020

                  RESPONDENTS’ NOTICE OF STATE COURT DECISION

       Respondents respectfully respond to this court’s Order, just entered on the docket, ECF #24,

and give Notice and attach hereto, as Exhibit C, a copy of the Memorandum of Decision, dated May

20, 2020, in the state court habeas matter, DOCKET NO. CV -XX-XXXXXXX-S, a copy of which is attached

hereto, and further give Notice that a copy was attached as Exhibit C to the Respondent’s Reply Memorandum

filed on May 20, 2020. (See Exhibit C attached to Reply Memorandum, ECF Doc. #21).

                                               RESPONDENTS
                                               Rollin Cook, et al.,

                                               WILLIAM TONG
                                               ATTORNEY GENERAL

                                           BY: /s/ Lisamaria T. Proscino
                                             Lisamaria T. Proscino
                                             Assistant Attorney General
                                             110 Sherman Street
                                             Hartford, CT 06105
                                             Federal Bar #ct30588
                                             E-Mail: Lisamaria.Proscino@ct.gov
                                             Tel: (860) 808-5450
                                             Fax: (860) 808-5591

                                          BY:_/s/ Steven R. Strom____________
                                             Steven R. Strom
                                             Assistant Attorney General
                                             110 Sherman Street
                                             Hartford, CT 06105
                                             Tel.: (860) 808-5450
                                             Fax: (860) 808-5591
                                             Federal Bar #ct01211
                                             E-Mail: steven.strom@ct.gov
     Case 3:20-cv-00589-JAM Document 25 Filed 05/21/20 Page 2 of 19




                                          CERTIFICATION

       I hereby certify that on May 20, 2020 a copy of the foregoing was filed electronically. Notice

of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.



                                               /s/ Lisamaria T. Proscino
                                               Lisamaria T. Proscino
                                               Assistant Attorney General
Case 3:20-cv-00589-JAM Document 25 Filed 05/21/20 Page 3 of 19




        Exhibit C
Case 3:20-cv-00589-JAM Document 25 Filed 05/21/20 Page 4 of 19
Case 3:20-cv-00589-JAM Document 25 Filed 05/21/20 Page 5 of 19
Case 3:20-cv-00589-JAM Document 25 Filed 05/21/20 Page 6 of 19
Case 3:20-cv-00589-JAM Document 25 Filed 05/21/20 Page 7 of 19
Case 3:20-cv-00589-JAM Document 25 Filed 05/21/20 Page 8 of 19
Case 3:20-cv-00589-JAM Document 25 Filed 05/21/20 Page 9 of 19
Case 3:20-cv-00589-JAM Document 25 Filed 05/21/20 Page 10 of 19
Case 3:20-cv-00589-JAM Document 25 Filed 05/21/20 Page 11 of 19
Case 3:20-cv-00589-JAM Document 25 Filed 05/21/20 Page 12 of 19
Case 3:20-cv-00589-JAM Document 25 Filed 05/21/20 Page 13 of 19
Case 3:20-cv-00589-JAM Document 25 Filed 05/21/20 Page 14 of 19
Case 3:20-cv-00589-JAM Document 25 Filed 05/21/20 Page 15 of 19
Case 3:20-cv-00589-JAM Document 25 Filed 05/21/20 Page 16 of 19
Case 3:20-cv-00589-JAM Document 25 Filed 05/21/20 Page 17 of 19
Case 3:20-cv-00589-JAM Document 25 Filed 05/21/20 Page 18 of 19
Case 3:20-cv-00589-JAM Document 25 Filed 05/21/20 Page 19 of 19
